DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because MPEP 2173.05(b) states “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al (US 2011/0253863).
Weiss et al disclose an operating device for a human-powered vehicle, the operating device comprising: a base (86) including a handlebar contact portion (unnumbered contact portion between 36 and 38, see Fig 3); an operating member (18) pivotally coupled to the base (86) about a pivot axis between a rest position and an operated position (see Fig 1); and a handlebar mounting structure (51) coupled to the base (86), the handlebar mounting structure (51) defining a handlebar mounting axis (28) that extends linearly along a handlebar (12) in a mounted state in which the base (86) is mounted to the handlebar (12) by the handlebar mounting structure (51), wherein the handlebar mounting structure (51) includes a clamp band (30, 31), a bracket (56) separate from the base (86), and a tightening member (66) adjustably coupling the bracket (56) relative to the clamp band (30, 31), the bracket (56) has a handlebar contact surface (60), and the bracket (56) is moved relative to the clamp band (30, 31) upon adjustment of the tightening member (66).
Re claim 2, the handlebar contact surface (60) includes a first contact surface (top surface of 60, see Fig 4) and a second contact surface (bottom surface of 60, see Fig 4) separated from the first contact surface (top surface of 60, see Fig 4) in an axial direction that is parallel to the handlebar mounting axis (28).
Re claim 3, the bracket (56) is configured to be coupled to at least one other device (14).
Re claim 4, Weiss et al disclose an operating device for a human-powered vehicle, the operating device comprising a base (86) including a handlebar contact portion (52) having a first handlebar abutment (60) and a second handlebar abutment (66) that is separated and spaced from the first handlebar abutment (60); an operating member (18) pivotally coupled to the base (86) about a pivot axis between a rest position and an operated position (see Fig 1); and a handlebar mounting structure (51) coupled to the base (86), the handlebar mounting structure (51) defining a handlebar mounting axis (28) that extends linearly along a flat-type handlebar (12) in a mounted state in which the base (86) is mounted to the handlebar (12) by the handlebar mounting structure (51).
Re claim 5, the handlebar mounting structure (51) is arranged between the first handlebar abutment (60) and the second handlebar abutment (66).
Re claim 7, the handlebar mounting structure (51) is adjustably coupled to the base (86).
Re claim 9, the handlebar mounting structure (51) is adjustably coupled to the base (86) around the handlebar mounting axis (28).
Re claim 10, the handlebar contact portion (unnumbered contact portion between 36 and 38, see Fig 3) has a first handlebar abutment (left side of unnumbered contact portion between 36 and 38, see Fig 3) and a second handlebar abutment (right side of unnumbered contact portion between 36 and 38, see Fig 3) that is separated and spaced from the first handlebar abutment (left side of unnumbered contact portion between 36 and 38, see Fig 3).
Re claim 11, the first handlebar abutment (left side of unnumbered contact portion between 36 and 38, see Fig 3) has a first curved handlebar abutment surface and the second handlebar abutment (right side of unnumbered contact portion between 36 and 38, see Fig 3) has a second curved handlebar abutment surface that is separated and spaced from the first curved handlebar contact surface (see Fig 3).
Re claim 16, the operating member (18) further includes an operating member position adjustment (¶20).
Allowable Subject Matter
Claims 6, 8, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050056508 	State of the art
US 5678665 		State of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656